Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed June 26, 2020.
Claim 11 has been canceled.  Claims 1-6, 8-10, 12 and 14-17 have been amended.
Claims 1-10 and 12-17 are pending in the present application.
	Claims 1-10 and 12-17 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed July 27, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed June 26, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith. 
Applicant’s information disclosure statement IDS filed October 1, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
NOTE:  The IDS filed July 27, 2020 and June 26, 2020 appear to be exact duplicates of each other.
The listing of references in the specification at page 2 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Drawings
The Drawings filed on June 26, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Härma et al. (PLoS One, 08 May 2014, vol. 9, no. 5, e96426, pp. 1-18) (submitted and made of record on the IDS filed July 27, 2020 and June 26, 2020) in view of Evelyn et al. (Mol Cancer Ther., 2007 Vol. 6(8):2249-2260, plus Supplementary Data). 
The claims are drawn to a composition for use in suspension culture of cells comprising: a Serum Response Factor (SRF) inhibitor at a concentration that promotes cell aggregation of cells.  The claims are also drawn to a method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a SRF inhibitor and a cell culture composition comprising, cells; a culture medium and a SRF inhibitor.  NOTE:  Some claims recite the further addition of a Rho-associated protein kinase (ROCK) inhibitor.
Härma et al. teach that PC-3 cell spheroids were formed by 3D culture in the presence of 10 µg/ml of SRF inhibitor, CCG-1423, and roundness increased. Herein, given that spheroid formation involving roundness was promoted, it can be said that cell aggregation was promoted. Furthermore, the spheroids correspond to cell aggregates.
Regarding those claims that recite a particular concentration of SRF inhibitor, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Härma et al. does not necessarily teach the addition of a ROCK inhibitor with the SRF inhibitor. 
Evelyn et al. teach CCG-1423 inhibited luciferase expression induced by G13 in PC-3 cells.  Evelyn et al. also teach Y-27632, a ROCK inhibitor similarly inhibited SRE-luciferase expression stimulated by G13.  See Supplementary Data, Figure S1A.
Before the effective filing date of the claimed invention, a composition for use in suspension culture of cells comprising: a SRF inhibitor at a concentration that promotes cell aggregation of cells was known and used in the prior art as taught and suggested by Härma et al.  A person of ordinary skill in the art would have been motivated to modify the composition comprising a SRF inhibitor of Härma et al. to further comprise and include the Y-27632 ROCK inhibitor of Evelyn for the purpose of additive or beneficial inhibition of luciferase expression induced by G13 in cells.  
A method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a SRF inhibitor was routinely performed in the art as taught and suggested by Härma et al.  A person of ordinary skill in the art would have been motivated to modify the method of Härma et al. to further comprise and include the Y-27632 ROCK inhibitor of Evelyn et al. for the purpose of additive or beneficial inhibition of luciferase expression induced by G13 in cultured cells.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Härma et al. in view of Evelyn et al.
A person of ordinary skill in the art would have been motivated and reasonably expected success to devise a method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a SRF inhibitor and further comprising a ROCK inhibitor as taught and suggested by Härma et al. in view of Evelyn et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.  


******
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over Medelnik et al. (Stem Cell Reports, posted November 23, 2017, pages 1-39).  
The claims are as described above. NOTE:  Some claim recite the wherein the cells are stem cells.
Medelnik et al. teach the involvement of ROCK and SRF in apical expansion of neural progenitor cells (NPCs), a form of induced pluripotent stem cells, as shown by the adoption of a large neuroepithelial-like morphology.  For example, Medelnik et al. tested 15 µM CCG-1423 (SRF inhibitor) and 5 µM Y-27632 (ROCK inhibitor) on NPCs to determine if formation of a neuroepithelial-like rosette phenotype state in the presence of LPA could be achieved.  Medelnik et al. teach the application of both CCG-1423 and Y-27632, resulted in a strongly disrupted ZO-1 expression pattern compared to control NPCs in which ZO-1 expression was evenly distributed around every single apical domain.  The data of Medelnik et al. indicate that both inhibitors could to a large extent prevent adoption of a neuroepithelial-like morphology of NPCs in the presence of LPA.  See Figure 4N. 
Regarding those claims that recite a particular concentration of SRF inhibitor, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Before the effective filing date of the claimed invention, a composition for use in suspension culture of cells comprising: a SRF inhibitor at a concentration that promotes cell aggregation of cells was known and used in the prior art as taught and suggested by Medelnik et al.  A person of ordinary skill in the art would have been motivated to modify the composition comprising a SRF inhibitor of Medelnik et al. to further comprise and include Y-27632 for the purpose of additive or beneficial preventative adoption of a neuroepithelial-like morphology of NPCs in the presence of LPA.  
A method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a SRF inhibitor was routinely performed in the art as taught and suggested by Medelnik et al.  A person of ordinary skill in the art would have been motivated to modify the method of Medelnik et al. to further comprise and include Y-27632 for the purpose of additive or beneficial preventative adoption of a neuroepithelial-like morphology of NPCs in the presence of LPA.  
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Medelnik et al. 
A person of ordinary skill in the art would have been motivated and reasonably expected success to devise a method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a SRF inhibitor and further comprising a ROCK inhibitor as taught and suggested by Medelnik et al. 
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.  


******
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/121737 A1 (submitted and made of record on the IDS filed July 27, 2020 and June 26, 2020) in view of U.S. Patent Publication 20160228451.
The claims are as described above. NOTE:  Some claim recite the wherein the cells are stem cells.
WO 2016/121737 teaches the production of cell aggregates, of producing cell aggregates of pluripotent stem cells and producing cell aggregates in the presence of Y-27632, which is a ROCK inhibitor.
WO 2016/121737 does not teach a SRF inhibitor.
Before the effective filing date of the claimed invention, the SRF inhibitor, CCG-1423 was identified to be a well-known ROCK inhibitor,  For example, U.S. Patent Publication 20160228451 teaches the SRF inhibitor, CCG-1423 is a ROCK inhibitor.  See U.S. Patent Publication 20160228451 at Table 1, for example. 
Regarding those claims that recite a particular concentration of SRF inhibitor, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Before the effective filing date of the claimed invention, a composition for use in suspension culture of cells comprising: a ROCK inhibitor was known and used in the prior art as taught and suggested by WO 2016/121737.  A person of ordinary skill in the art would have been motivated to modify the composition comprising a ROCK inhibitor of WO 2016/121737 to further comprise and include CCG-1423, another ROCK inhibitor for the purpose of additive or beneficial effects.  
A method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising a ROCK inhibitor was routinely performed in the art as taught and suggested by WO 2016/121737.  A person of ordinary skill in the art would have been motivated to modify the method of WO 2016/121737 to further comprise and include another ROCK inhibitor for the purpose of additive or beneficial effects of producing cell aggregates of pluripotent stem cells.  
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of WO 2016/121737 in view of U.S. Patent Publication 20160228451. 
A person of ordinary skill in the art would have been motivated and reasonably expected success to devise a method for producing cell aggregates, comprising culturing cells in suspension in a culture medium comprising CCG-1423 and further comprising Y-27632 as taught and suggested by the prior art of WO 2016/121737 in view of U.S. Patent Publication 20160228451. 
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1-3 and 5 are rejected under 35 U.S.C. 101.
The claims are drawn to a composition for use in suspension culture of cells comprising: a Serum Response Factor (SRF) inhibitor at a concentration that promotes cell aggregation of cells.
The present Specification discloses:
The SRF inhibitors are defined as a substance that inhibits the activity of serum response factors (SRF), which are transcription factors belonging to the MADS (MCMI, Agamous, Deiciens, and SRF) box superfamily. Examples thereof include CCG-1423 (N-[2-[4(4-chlorophenyl)amino]-1-methyl-2-oxoethoxy]-3,5-bis(trifluoromet- hyl)-benzamide), and CCG-1423 analogs CCG-100602 (1-[3,5-bis(trifluoromethyl)benzoyl]-N-(4-chlorophenyl)-3-piperidine carboxamide), CCG-203971 (6-amino-1,4-dihydro-1,3-dimethyl-4-[4-(trifluoromethyl)phenyl]-pyrano[2,- 3-c]pyrazole-5-carbonitrile), CCG-222740 (Ref: Yu-Wai-Man C et al. Local delivery of novel MRTF/SRF inhibitors prevents scar tissue formation in a preclinical model of fibrosis. Sci Rep. 2017 Mar. 31; 7(1): 518) and derivatives thereof, as well as antisense nucleic acids, RNA interference-induced nucleic acids (e.g., siRNA), dominant negative variants to SRF, and expression vectors thereof; and 
The ROCK inhibitors are defined as a substance that inhibits the kinase activity of Rho kinase (ROCK, Rho-associated protein kinase). Examples thereof include Y-27632 (4-[(1R)-1-aminoethyl]-N-pyridin-4-ylcyclohexane-1-carboxamide or a salt thereof (e.g., dihydrochloride)) (see, e.g., Ishizaki et al., Mol. Pharmacol. 57, 976-983 (2000); Narumiya et al., Methods Enzymol. 325, 273-284 (2000)), H-1152 ((S)-(+)-2-methyl-1-[(4-methyl-5-isoquinolinyl)sulfonyl]-hexahydro-H-1,4-- diazepine or a salt thereof (e.g., dihydrochloride)) (see, e.g., Sasaki et al., Pharmacol. Ther. 93: 225-232 (2002)), Fasudil/HA1077 (1-(5-isoquinolinsulfonyl)homopiperazine or a salt thereof (e.g., dihydrochloride)) (see, e.g., Uenata et al., Nature 389: 990-994 (1997)), Wf-536 ((+)-(R)-4-(1-aminoethyl)-N-(4-pyridyl)benzamide monohydrochloride) (see, e.g., Nakajima et al., CancerChemother. Pharmacol. 52(4): 319-324 (2003)), Y39983 (4-[(1R)-1-Aminoethyl]-N-1H-pyrrolo[2,3-b]pyridin-4-ylbenzamide dihydrochloride), SLx-2119 (2-[3-[4-(1H-indazol-5-ylamino)-2-quinazolinyl]phenoxy]-N-(1-methylethyl)- -acetamide), Azabenzimidazole-aminofurazans, DE-104, XD-4000, HMN-1152, 4-(1-aminoalkyl)-N-(4-pyridyl)cyclohexane-carboxamides, Rhostatin, BA-210, BA-207, BA-215, BA-285, BA-1037, Ki-23095, VAS-012 (see, e.g., James K. Liao et al., J Cardiovasc Pharmacol. 2007 July; 50(1): 17-24.) and derivatives thereof, as well as antisense nucleic acids, RNA interference-induced nucleic acids (e.g., siRNA), dominant negative variants to ROCK, and expression vectors thereof.

The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof (e.g. antisense nucleic acid), whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of nature.  The claims do not require any type of chemical modification that would differentiate the compound from a product of nature.
The fragments as claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature. 
The antisense oligonucleotide(s) of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence  is not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.
Thus the claims are not patent-eligible.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635